        Case 1:18-cv-10741-ALC-DCF Document 48 Filed 10/09/20 Page 1 of 1



                                                                                    10/09/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                              :
  BRANDON SANDERS,
                                                              :
                                                  Plaintiff,
                                                              :
                                                              :      1:18-cv-10741 (ALC)
                     -against-
                                                              :
                                                              :      ORDER OF DISCONTINUANCE
   CHECKR, INC.,
                                                              :
                                                              :
                                               Defendant.
                                                              :
                                                              :
------------------------------------------------------------x
                                                              :
ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar if the application to restore the action is made

within sixty (60) days.


SO ORDERED.

Dated:           October 9, 2020
                 New York, New York

                                                                _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge




                                                         1
